                                                                        "~-         FILEu
                                                                                U.S. DISTRICT COURT
                                                                         CLERK,


                                                                                   pit - 12019
                                                                                             F CALI~FOR`TIA ,
                                                                            CENTRAL DISTRI T
                                                                            BY




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                   cASE rruMSEx
                                                 PLAINTIFF
                           v.                                      SA 19-00264M-1

 ANDREWS ALFREDO GUTIERREZ,                                     ORDER OF TEMPORARY DETENTION
                                                                  PENDING HEARING PURSUANT
                                           DEFErrDarrT~s~.           TO BAIL REFORM ACT



    Upon motion of Defendant                                         ,IT IS ORDERED that a detention hearing
is set for Anri14,                                     , 2019        ,at 1:15    ❑a.m./ Op.m. before the
Honorable JOHN D. EARLY                                              ,in Courtroom 6A

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                     (Other custodial officer)




Dated: 4-1-19                                           ~~~G
                                                       D. EARLY
                                                 .S. Magistrate Judge




                  ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                    Page 1 of 1
